DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application claims no priority to an earlier filed application.
	Therefore, Claims 1 - 20 are pending.

Claim Rejections – 35 USC § 101

2.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A.	Rejection Based on Abstract Idea
Claims 1 - 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
B.	Rejection Based on Non-Statutory Category
Claim 8 is, essentially, a CRM claim; however, it does not recite that the “computer readable storage medium” is non-transitory.  Correction is required.
C.	Statutory Categories
Independent Claim 1 is a method claim and therefore falls into the category of a “process.”  Claim 15 is a system claim and it recites various hardware components such as an “engine” and a “processor.”  This claim therefore falls into the category of machine/manufacture.    Claim 8 is statutory other than the rejection set forth above.  
The Claim Recites an Abstract Idea
Claim 1 is illustrative of the rejection of all claims which are statutory.
Claim 1 recites the limitation:
“providing, by the processor, standard customer transaction data representing a group of customers having similar transaction characteristics as a goal; conducting, by the intelligent agent, an action including a plurality of simulated transactions; comparing, by the environment, the action with the goal; providing, by the environment, a feedback associated with the action based on a degree of similarity relative to the goal
5;”

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  
In this case, the fundamental economic principle or practice is the common practice of generating simulated transaction data and comparing it to real world data.  Simulations are practiced in many fields of endeavor and financial transactions are no exception.  Surgical and Flight simulators are very common.  Randomly generating data for all kinds of purposes is a common and fundamental economic principle or practice.  
Furthermore, the mere nominal recitation of terms - such as a “data processing” or a “memory” or a “processor” - does not remove the claim from the category of common or abstract methods of organizing human activity.  
Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
E.	The Claim Does Not Integrate the Abstract Idea into a Practical Application

computer implemented method
a data processing system
a processor
a memory comprising instructions, which are executed by the processor to cause the processor to implement the method for simulating transaction data
a reinforcement learning model including an intelligent agent, a policy engine, and an environment
providing, by the environment, a feedback associated with the action based on a degree of similarity relative to the goal
adjusting, by the policy engine, a policy based on the feedback; 
the step of conducting an action to the step of adjusting a policy are repeated until the degree of similarity is higher than a first predefined threshold.

	Other than a “learning model,” no additional computer components are mentioned in these limitations, and those quoted above are recited at a high level of generality.  No other particular computer functions or computer component interactions within this system are recited.  
Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself.  In fact, there are very few computerized system components or functions recited.  Thus, these limitations fail to recite with specificity any technical function or any improvement to the functioning of the computer system itself – if any.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only an outcome or a result – generating simulated transactional data - to one claiming a specific way of achieving that outcome or result.
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.
F.	Step 2B:  The Claim Does Not Recite Significantly More than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified additional limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible under §101.  The other independent claims are, likewise, ineligible for the same reasons as they are virtually identical to Claim 10.
G.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
Similarly, Claim 2 recites the same abstract idea as Claim 1 by virtue of its dependency on Claim 1.  Like Claim 1, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 2 merely recites the abstract concept of acquiring data by a clustering function.  
Claim 3 merely recites the abstract concept of a transaction characteristics.  
Claim 4 merely recites the abstract concept of an environment.
Claim 5 merely recites the abstract concept of an iteration.  
Claim 6 merely recites the abstract concept of removing actions that do not generate similarity.  
 Claim 7 merely recites the abstract concept of feedback.  .  
Claims 8 – 20 are virtually identical to various of the aforementioned claims and are ineligible for the same reasons as set forth above.  

None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those components.  Likewise, if at all, these claims recite only generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.
Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea.   
Thus, Claims 1 - 20 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2018/0365674 to Han et al. (hereinafter “Han”) in view of U.S. Patent No. 6,741,973 to Dove et al. (hereinafter “Dove”).

Han is directly on point with the claimed invention and in the exact same field of endeavor.  The Title is as follows:  Using a mixture model to generate simulated transaction information.
The Han Abstract reads as follows:
“A device may obtain, for a set of transactions, a set of transaction values associated with a particular industry. The device may determine one or more sample statistical distributions for a probabilistic transaction model by using one or more machine learning techniques. The one or more sample statistical distributions may be similar to one or more actual statistical distributions that are associated with the set of transaction values. The device may generate simulated transaction information using the probabilistic transaction model. The device may perform one or more actions after generating the simulated transaction information.”  (emphasis added) 

Furthermore, a particularly salient teaching of Han is as follows:
“[0012] By using the probabilistic transaction model (e.g., the GMM or the GAN) to generate simulated transaction information that is similar to real transaction information, the transaction simulation platform conserves processing resources relative to devices that generate simulated transaction information that is not relevant to or not similar to the real transaction information (e.g., and may require additional resources to execute error correction techniques and/or to re-generate simulated transaction information). Furthermore, by using sample transaction values (and not actual transaction values) to train the probabilistic transaction model, the transaction simulation platform may generate simulated transaction information without jeopardizing confidential information (e.g., confidential information associated with bank transactions, credit card transactions, debit card transactions, etc.).”  (emphasis added) 

Therefore, not only is Han in the same field of endeavor as the claimed invention, it teaches the same purpose:  preserving confidential financial information of actual consumers.
Furthermore, Fig. 1 of Han illustrates the teaching of Han that the actual transactions used in the simulation have similar goals and the transactions are segmented:

    PNG
    media_image1.png
    709
    711
    media_image1.png
    Greyscale

Thus, Han teaches that the “goals” of these transactions, as recited in the claim, is to carry out a financial transaction, such as a debit or credit transaction – which are two separate goals.  Other “goals” comprise the amount involved in the transaction.
Han also teaches that simulated transactions should be repeated until a certain degree of similarity is reached:

    PNG
    media_image2.png
    502
    752
    media_image2.png
    Greyscale



Therefore, with regard to Claim 1, Han teaches:
1. A computer implemented method in a data processing system comprising a processor and a memory comprising instructions, which are executed by the processor to cause the processor to implement the method for simulating transaction data using a reinforcement learning model including an intelligent agent, a policy engine, and an environment, the method comprising:  (See at least Abstract, quoted above, as well as [0011] – [0012], wherein Han teaches the use of machine learning and a probabilistic transaction model.)

providing, by the processor, standard customer transaction data representing a group of customers having similar transaction characteristics as a goal;  (See at least [0012] relative to “real world” transaction information.  With respect to the “goal,” financial transactions, such as those illustrated above, relating to debit and credit transactions are considered to constitute the recited goal.)

conducting, by the intelligent agent, an action including a plurality of simulated transactions;  (See at least [0018] – [0022] relating to training the model and using the model to generate simulated transactions.)

comparing, by the environment, the action with the goal; providing, by the environment, a feedback associated with the action based on a degree of similarity relative to the goal; and (See at least [0021] – [0026] relating to the level of similarity relative to a predefined threshold.)

adjusting, by the policy engine, a policy based on the feedback; the step of conducting an action to the step of adjusting a policy are repeated until the degree of similarity is higher than a first predefined threshold.  (See at least [0020], wherein “configuration parameters” are modified until the level of similarity is reached.)

Therefore, Han appears to teach the basic limitations of Claim 1.  However, out of an abundance of caution, and subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitation, Dove is cited for the use of a “iterative” simulations.  
Dove is in the exact same field of endeavor as Han and the claimed invention.  	Thus, Dove: Abstract teaches as follows:
“A model of consumer behavior in a transaction environment such as customers moving around a bank branch, is generated from an artificial life algorithm to create a number of agents. In each agent, a genetically encoded drive, equivalent for example to hunger, is defined so as to correspond to a transaction need such as the need for cash. Interaction rules, such as navigation rules, are set for interaction between the agents and a first representation of an environment, and the program is run and the agents observed, then compared with real human behavior. The best matched agents are selected and the program run again, the steps being repeated until a required level of comparison with real behavior is reached. The model can then be used with different transaction environments to study customer behavior and to select the best branch layout or the like.”  (emphasis added) 

Therefore, Dove teaches that consumer behavior can be simulated and modeled for various purposes.  Financial goals are the focus of the behavior – such as the need for cash, balance information, loans, and the like.

Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the transaction modeling of Han, wherein real world transaction data is used to generate simulated transaction data that must reach a certain level or threshold of similarity to the real world data, with the consumer modeling and simulation of Dove wherein various financial goals are modeled.   The motivation to do so comes from Han.  As quoted above, Han teaches that a ‘threshold” must be reached in the simulation process.  It would greatly enhance the efficiency and convenience of the system of Han to use the specification consumer goal – oriented modeling and simulation teachings of Dove.

With regard to Claim 2, Han teaches acquiring, by the processor, the standard customer transaction data from raw customer data through an unsupervised clustering approach.  (See at least [0003], wherein separating the actual transaction information into separate data streams – as illustrated in Fig. 1A – is considered to constitute the recited “clustering.”  See also [0015].)

With regard to Claim 3, Han teaches wherein each simulated transaction includes one or more of transaction type, transaction amount, transaction time, transaction location, transaction medium, and a second party associated with the simulated transaction.  (See at least [0014].)

With regard to Claim 4, Han teaches wherein the environment includes a set of all previous actions conducted by the intelligent agent.  (See at least [0014], wherein past transactions are considered to constitute the recited “environment.”  See [0023] of Applicant’s specification for definition of “environment.”)

With regard to Claim 5, Han teaches adding, by the processor, the action in a present iteration into the environment.  (See at least [0020] – [0025].)

With regard to Claim 6, Han teaches removing, by the processor, a plurality of previous actions having the degree of similarity lower than a second predefined threshold.  (See at least [0020], wherein “modifying” of necessity would include removing certain parameters previously set.  Such is precisely taught in [0068] relative to “filtering.”)

With regard to Claim 7, Han teaches wherein the feedback is a reward or a penalty.  (See at least [0092] wherein, based on the action, an investigation is launched and is considered to constitute the recited “feedback” and “reward.”

With regard to Claim 8, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.  
With regard to Claim 9, this claim is essentially identical to Claim 2 and is obvious for the same reasons as set forth above with respect to that claim.  
With regard to Claim 10, this claim is essentially identical to Claim 3 and is obvious for the same reasons as set forth above with respect to that claim.  
With regard to Claim 11, this claim is essentially identical to Claim 4 and is obvious for the same reasons as set forth above with respect to that claim.  
With regard to Claim 12, this claim is essentially identical to Claim 5 and is obvious for the same reasons as set forth above with respect to that claim.  
With regard to Claim 13, this claim is essentially identical to Claim 6 and is obvious for the same reasons as set forth above with respect to that claim.  
With regard to Claim 14, this claim is essentially identical to Claim 7 and is obvious for the same reasons as set forth above with respect to that claim.  
With regard to Claim 15, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.  
With regard to Claim 16, this claim is essentially identical to Claim 3 and is obvious for the same reasons as set forth above with respect to that claim.  
With regard to Claim 17, this claim is essentially identical to Claim 4 and is obvious for the same reasons as set forth above with respect to that claim.  
With regard to Claim 18, this claim is essentially identical to Claim 5 and is obvious for the same reasons as set forth above with respect to that claim.  
With regard to Claim 19, this claim is essentially identical to Claim 6 and is obvious for the same reasons as set forth above with respect to that claim.  
With regard to Claim 20, this claim is essentially identical to Claim 7 and is obvious for the same reasons as set forth above with respect to that claim.  

Conclusion
4.	 Applicant should carefully consider the following in connection with this Office Action:
   	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as any previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. simulating actual transaction data for AI or machine learning training purposes).   Indeed, there is a plethora of prior art in these fields.
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2021/0264448 to Harris et al.  This reference is relevant to the features of clustering and node graph theory.
	U.S. Patent Publication No. 2013/0139003 to Patwardhan et al.  This reference is relevant to the features of iteratively generating test data.
	U.S. Patent Publication No. 2018/0081787 to Riddick et al.  This reference is relevant to the features of simulating real world transactions.
	PCT Patent Publication No. WO 2018/194707 to Gieseke et al.  This reference is relevant to the features of a transaction generator.
	
	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:

	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.

	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	D.	Communicating with the Office
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

January 1, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691